Investor PresentationThird Quarter 2007 Steven R. Gardner President & CEO WWW.PPBI.NET 2 Forward-Looking Comments The statements contained herein that are not historical facts areforward looking statements based on management's currentexpectations and beliefs concerning future developments andtheir potential effects on the Company. There can be noassurance that future developments affecting the Company willbe the same as those anticipated by management. Actual resultsmay differ from those projected in the forward-lookingstatements. These forward-looking statements involve risks anduncertainties. These include, but are not limited to, the followingrisks: (1) changes in the performance of the financial markets, (2)changes in the demand for and market acceptance of theCompany's products and services, (3) changes in generaleconomic conditions including interest rates, presence ofcompetitors with greater financial resources, and the impact ofcompetitive projects and pricing, (4) the effect of the Company'spolicies, (5) the continued availability of adequate fundingsources, and (6) various legal, regulatory and litigation risks. 3 Southern California Community Bank Data as of September 30, 2007 NASDAQ National Market PPBI Assets $779 million Fully diluted shares 6,554,247 Fully diluted Book Value $9.56 PPBI Overview 4 PPBI Overview • Company History • Transitioning business model • Balance sheet strength • Favorable relative valuation 5 Today’s Agenda Three Phase Strategic Business Plan • Phase 1 - Recapitalize • Phase 2 - Growth • Phase 3 - Commercial Banking Model 6 What We Inherited Nationwide Subprime Lender • Assets $552 million • Loans $434 million • Subprime loans 75% • NPA’s 7.8% • Employees/Offices 334/10 • Under capitalized • Subject to Regulatory Enforcement Phase 1 7 Completed June 2002 • Assets $246 million • Loans $135 million • Employees/Offices 63/4 • Substantial reduction in risk • Recapitalized - Private Placement • Note and warrant issued • Regulatory concerns resolved Phase 1 8 Phase 2 • Loan growth - Multi-family focus • Deposit products and services 9 ($ in millions) $472 Loan Growth 10 Deposit Growth ($ in millions) $289 11 Completed 2004 • Assets $543 million • Loans $472 million • Secondary Offering $26 million • Note retired • Stage set for transition Phase 2 12 Phase 3 Transition Business Model • Diversify Loan Portfolio • Relationship Banking • Expansion of Branch Network 13 ($ in millions) $260 Business and CRE Growth 14 Diversify Loan Portfolio Multifamily CRE Investor CRE business C&I SBA Other 15 Year Qtr Loan Sales Gain $ Gain % 2005 Q1 $ 8,119 $ 69 0.86% Q2 $ 2,257 $ 25 1.12% Q3 $ 21,630 $ 269 1.25% Q4 $ 28,067 $ 227 0.81% 2006 Q1 $ 38,987 $ 393 1.01% Q2 $ 39,955 $ 472 1.18% Q3 $ 65,371 $ 1,462 2.24% Q4 $ 61,438 $ 1,325 2.16% 2007 Q1 $ 63,999 $ 1,034 1.62% Q2 $ 50,535 $ 1,016 2.01% Q3 $ 70,095 $ 970 1.37% (dollars in thousands) Loan Sales 16 Phase 3 Transition Business Model • Diversify Loan Portfolio • Relationship Banking • Expansion of Branch Network 17 Relationship Marketing 18 As of September 30, 2007 dollars in thousands, excludes broker deposits Deposit Mix 19 Deposit Mix 12/31/04 9/30/07 CD’s Transaction Consumer Business 20 Business Account Growth 1,317 21 Business Deposit Growth $45,594 (dollars in thousands) 22 Phase 3 Transition Business Model • Diversify Loan Portfolio • Relationship Banking • Expansion of Branch Network 23 LosAngeles Orange San Bernardino San Diego Riverside Imperial Kern San Luis Obispo SantaBarbara Ventura Existing Branch Southern California Market 24 Risk Management Balance Sheet Strength 25 Multifamily Loan to Value 64.11 Debt Coverage Ratio 1.20 Average Balance $972,234 CRE Investor Loan to Value 61.96 Debt Coverage Ratio 1.31 Average Balance $1,158,222 CRE Business Loan to Value 61.59 Average Balance $997,510 Portfolio Characteristics 26 NPA to Total Assets Asset Quality 27 California Market It’s the Economy 28 Source: U.S. Census Bureau Top 10 States by Population 06/30/2006 Population Projected Population Change 2006-2015 Rank State (#) Rank (#) 1 California 37,236,000 1 6,932,000 2 Texas 23,786,000 2 2,793,000 3 New York 19,532,000 6 666,000 4 Florida 18,478,000 3 2,218,000 5 Illinois 13,092,000 10 542,000 6 Pennsylvania 12,590,000 31 168,000 7 Ohio 11,627,000 32 160,000 8 Michigan 10,317,000 33 154,000 9 Georgia 9,553,000 5 787,000 10 North Carolina 8,905,000 7 613,000 California Market 29 Source: SNL Top 10 States by Household Income Median Household Income Projected Median Household Change Rank State 2007 ($) Projected Growth 5 yr. Growth * Orange County 75,660 1 13,218 1 New Jersey 69,831 5 11,438 2 Connecticut 68,430 2 12,855 3 Massachusetts 66,046 1 13,196 4 Maryland 65,627 9 11,117 5 Alaska 63,746 8 11,143 6 New Hampshire 62,216 14 10,577 7 Minnesota 61,307 4 11,851 8 Colorado 60,976 3 11,884 9 California 60,268 16 9,998 10 Delaware 60,094 19 9,507 California Market 30 * 58 Counties in California Source: SNL Top 10 Counties by Population Population Projected Population Change Rank County 2007 (#) Rank 2007 - 2012 (#) 1 Los Angeles 10,110,975 2 342,762 2 Orange 3,081,783 5 137,448 3 San Diego 3,064,142 6 128,081 4 Riverside 2,100,707 1 452,912 5 San Bernardino 2,051,757 3 283,963 6 Santa Clara 1,771,177 11 63,939 7 Alameda 1,500,793 17 36,169 8 Sacramento 1,421,408 4 140,435 9 Contra Costa 1,047,327 12 59,593 10 Fresno 915,824 9 92,040 California Market 31 Orange Cty. So. Cal. National Business Growth 15.9% 15.7% 7.4% Payroll Growth 42.3% 45.1% 28.1% Employment Growth 17.0% 18.3% 7.5% Unemployment Rate 3.8% 4.6% 5.0% No. of Businesses 82,000 493,000 N/A Source: U.S. Census Bureau, 2002 data compared to 1997 Economic Strength 32 P/EPS P/TBV CA Banks* 16.4x 211% PPBI Metrics* 13.1x 110% * As of 10/26/07 Source: SNL Attractive Valuation Valuation relative to California Peers: 33 PPBI Summary • Transition to Commercial Bank • Low Risk Balance Sheet • On-going Expansion • Excellent time to invest Trust, Service, Commitment…That’s my Bank. WWW.PPBI.NET
